Citation Nr: 1018185	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran had active service from May 1968 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The matter on appeal was previously characterized as one 
simply seeking service connection for PTSD.  The claims file 
bears medical records with diagnoses of multiple other 
psychiatric disorders.  In light of the U.S. Court of Appeals 
for Veterans Claims (Court) decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the issue has been recharacterized to 
reflect that the Veteran's claim is for service connection 
for a psychiatric disability, however characterized.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court held that the scope of a mental 
health disability claim includes any mental disorder that may 
be reasonably encompassed by the claimant's description of 
the claim, reported symptoms, and other information of 
record, i.e., that matter(s) of service connection for 
psychiatric disability(ies) other than PTSD diagnosed is/are 
part and parcel of a service connection for PTSD claim (and 
that such matter(s) is/ are before the Board).  Here, the 
record developed since the inception of the claim reflects 
findings of depression, anxiety, and r/o (rule out) PTSD.  As 
the RO has not developed or adjudicated the matter of service 
connection for psychiatric disability other than PTSD, the 
Board has no option but to remand the case for such action.

The Veteran contends that he has PTSD as a result of three 
traumatic experiences during his service as a law enforcement 
specialist in Okinawa.  First, in 1972, as a result of court 
martials that he had to attend due to various types of 
thefts, he received many threats (death and otherwise).  
Second, in approximately June 1971, there were several riots 
in and around the barracks and, in responding to a call, he 
arrived to find smoke coming out of the windows, saw 
mattresses on fire as he walked in the barracks, and people 
yelling and screaming.  Finally, in late 1971 or early 1972, 
the Veteran recalled that a woman burst into the office under 
the influence of something, waiving a bloody kitchen knife, 
and said that she had just stabbed her husband several times.  

The Board notes that the Veteran's service personnel records 
do not reveal any evidence indicating that he was involved in 
combat with the enemy and he does not contend otherwise.  
Therefore, the Veteran's reported stressor must be 
corroborated by credible supporting evidence.  See 38 C.F.R. 
§ 3.304(f)(1).

The RO determined that the Veteran did not provide sufficient 
information to verify his claimed in-service stressors.  
After a review of the record; however, the Board finds that 
at least two of the Veteran's alleged stressor events (his 
experience during the barracks riot and the woman with the 
bloody kitchen knife) appear to be capable of verification, 
and an attempt to verify them is necessary.  

In the event that the claimed stressors can be verified, then 
the remaining question of whether the Veteran's corroborated 
stressor(s) is/are sufficient to have resulted in a diagnosis 
of PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if any alleged stressor is verified or if 
the record suggests that any other diagnosed psychiatric 
disability might be related to the Veteran's service, the RO 
should arrange for the Veteran to be examined by a 
psychiatrist to determine whether he has PTSD based on such 
stressor event or has any other psychiatric disability that 
is etiologically related to his active service.  See 
38 U.S.C.A. § 5103A(d)(1)(2).

Finally, the evidence suggests the Veteran receives ongoing 
VA treatment.  VA medical records are constructively of 
record; and reports of any private treatment that may contain 
pertinent information must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of entitlement to 
service connection for psychiatric 
disability other than PTSD, the RO should 
send the Veteran a letter providing him 
all VCAA-mandated notice, and afford him 
and his representative the opportunity to 
respond.

2.  The RO should ask the Veteran to 
identify all providers of treatment for 
psychiatric disability he has received 
since his discharge from active duty 
service, and to provide any authorizations 
necessary for VA to obtain records of any 
such private treatment.  The RO should 
secure for the record copies of complete 
clinical records of the identified 
treatment (i.e., those not already 
associated with the claims folder).  The 
Veteran should be notified if any records 
identified are not received.

3.  The Veteran should be afforded an 
additional opportunity to provide 
information regarding his alleged in-
service stressors that led to his PTSD, 
particularly a specific date, location and 
full name of the person(s) involved.  The 
Veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot be 
conducted.

4.  The Veteran's stressor information 
should be forwarded to the United States 
Army and Joint Services Records Research 
Center (JSRRC), and any other appropriate 
records depository, for research into 
corroboration of the claimed stressors.  
The JSRRC should be provided a copy of any 
information obtained above.  The RO should 
also follow up on any additional action 
suggested by JSRRC.  If a negative 
response is received from JSRRC, the 
claims file must be properly documented in 
this regard.

5.  If any alleged stressor event is 
corroborated or if the record suggests 
that any other diagnosed psychiatric 
disability might be related to the 
Veteran's service, the RO should arrange 
for the Veteran to be examined by a 
psychiatrist to determine whether he has 
PTSD based on such stressor event or has 
any other psychiatric disability that is 
etiologically related to his active 
service.  The examiner must review the 
Veteran's claims file and must explain the 
complete rationale for all opinions 
expressed and conclusions reached.  
Following examination of the Veteran, 
review of his pertinent medical history 
and with consideration of sound medical 
principles, the examiner should identify 
all current acquired psychiatric disorders 
and respond to the following questions:

(a)  Is it at least as likely as not (50% 
or greater probability) that any diagnosed 
psychiatric disorder is related to (was 
incurred in or aggravated by) the 
Veteran's service?

(b)  If (and only if) an alleged stressor 
is corroborated, the examiner should also 
address whether PTSD is diagnosed (under 
DSM-IV criteria) and, if so, identify the 
specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
the diagnosis.

5.  The RO should then re-adjudicate the 
claim (encompassing all psychiatric 
disabilities diagnosed). If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


